     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 1 of 21



 1   Larry J. Wulkan (021404)
     STINSON LLP
 2   Firm Identification Number 00462400
     1850 North Central Avenue, Suite 2100
 3   Phoenix, Arizona 85004-4584
     Telephone: (602) 279-1600
 4   Fax: (602) 240-6925
     Email: larry.wulkan@stinson.com
 5

 6

 7   Counsel for Plaintiffs
     Additional counsel listed on following page
 8

 9
                                     UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF ARIZONA
11

12

13
     Jason Fenty, Brian Stepter, Douglas            No. 2:20-cv-01192-SPL-JZB
     Crough, Edward Reason, Jesus Tequida,
14
     Ramon Avenenti, Anthony Scroggins,            MOTION FOR CLASS
     Dale Perez, and Tamara Ochoa on behalf        CERTIFICATION
15
     of themselves and those similarly situated,
                      Plaintiff-Petitioners,       (Oral Argument and Immediate
16                                                 Consideration Requested)
17   Puente Human Rights Movement,
18                         Plaintiff,
19   v.
20
     Sheriff Paul Penzone, in his official
     capacity, and Maricopa County, a
21
     municipal entity,
                           Defendants.
22

23

24

25

26

27

28



     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 2 of 21



 1   Ethan J. Sanders* (MO 71151)                Shari Ross Lahlou * (DC 476630)
     STINSON LLP                                 DECHERT LLP
 2   1201 Walnut Street, Suite 2900              1900 K Street, N.W.
     Kansas City, MO 64106                       Washington, DC 20006 - 1110
 3   Telephone: (816) 691-2628                   Telephone: (202) 261-3300
     ethan.sanders@stinson.com                   shari lahlou@dechert.com
 4
     Brian Raphel* (NY 5592308)                  Benjamin M. Sadun* (CA 287533)
 5   Pat Andriola* (NY 5406327)                  Allison Ozurovich* (CA 312797)
     Timothy Ly* (NY 5478540)                    DECHERT LLP
 6   DECHERT LLP                                 633 West 5th Street, Suite 4900
     Three Bryant Park                           Los Angeles, CA 90071
 7   1095 Avenue of the Americas                 Telephone: (213) 808-5700
     New York, NY 10036                          benjamin.sadun@dechert.com
 8   Telephone: (212) 698-3500                   allie.ozurovich@dechert.com
     brian.raphel@dechert.com
 9   pat.andriola@dechert.com
     timonty.ly@dechert.com
10
     Jared G. Keenan (AZ 027068)                 Eric Balaban (Admitted to Maryland Bar)
11   Victoria Lopez** (AZ 330042)                Pro Hac Vice
     Casey Arellano (AZ 031242)                  AMERICAN CIVIL LIBERTIES
12   ACLU FOUNDATION OF ARIZONA                  UNION FOUNDATION
     P.O. Box 17148                              915 15th St. NW, 7th Floor
13   Phoenix, AZ 85011                           Washington, DC 20005
     Telephone: (602) 650-1854                   Telephone: (202) 393-4930
14   jkeenan@acluaz.org                          ebalaban@aclu.org
     vlopez@acluaz.org
15   casey.arellano@acluaz.org
16   Olga Akselrod (NY 4132825) Pro Hac Vice     Zoe Brennan-Krohn (CA 324912)
     Hugh Handeyside (NY 5394002)                Pro Hac Vice
17   Pro Hac Vice                                AMERICAN CIVIL LIBERTIES
     Clara Spera (NY 5590229) Pro Hac Vice       UNION FOUNDATION
18   Somil Trivedi* (NY 4834495)                 39 Drumm Street
     AMERICAN CIVIL LIBERTIES UNION              San Francisco CA 94111
19   FOUNDATION                                  Telephone: (415) 343-0769
     125 Broad Street, 18th Floor                Zbrennan-krohn@aclu.org
20   New York, NY 10014
     Telephone: (212) 549-2569
21   oakselrod@aclu.org
     hhandeyside@aclu.org
22   cspera@aclu.org
     strivedi@aclu.org
23
     *Application for pro hac vice forthcoming
24
     **Admitted pursuant to Ariz. Sup. Ct. R. 38(f)
25

26

27

28



     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 3 of 21



 1            Plaintiffs1 move the Court to certify the following proposed classes and appoint
 2   Plaintiffs’ counsel as class counsel:
 3                ● Pretrial Class: All current and future persons held by Defendants in pretrial
                     detention at the five jails operated by the Maricopa County Sheriff’s Office,
 4                   known as the 4th Avenue, Saguaro,2 Estrella, Lower Buckeye, and Towers
                     jails (together, the “Maricopa County jails”).
 5
                  ● Post-Conviction Class: All current and future persons held by Defendants in
 6                   post-conviction detention at the Maricopa County jails.
 7            Within these classes, Plaintiffs move for the Court to certify a “Medically
 8   Vulnerable” subclass, referred to as the Pretrial Medically Vulnerable Subclass and the
 9   Post-Conviction Medically Vulnerable Subclass. The Medically Vulnerable subclasses
10   will include the members of each class who are aged 50 years or older or who have medical
11   conditions that place them at heightened risk of severe illness or death from COVID-19.
12            Within each of the Medically Vulnerable subclasses, Plaintiffs move to certify a
13   narrower subclass, referred to as the Pretrial Disability Subclass and the Post-Conviction
14   Disability Subclass, which will include all current and future pretrial detainees who are
15   people with disabilities as defined under the Americans with Disabilities Act (“ADA”) and
16   Section 504 of the Rehabilitation Act (“Section 504”), and whose disabilities put them at
17   increased risk of serious illness or death if they contract COVID-19. This includes all
18   Medically Vulnerable class members except for those who are deemed Medically
19   Vulnerable solely because of their age or obesity.
20            Because Plaintiffs seek emergency class-wide relief, Plaintiffs further request that
21   each of the classes and subclasses be provisionally certified for the purpose of ruling on
22   Plaintiffs’ Application for Temporary Restraining Order, filed concurrently herewith. See
23   Fraihat v. U.S. Immigration and Customs Enforcement, 2020 WL 1932570, at *15 (C.D.
24   Cal. Apr. 20, 2020) (“Courts in the Ninth Circuit routinely grant provisional class
25   certification for purposes of entering injunctive relief”).
26
     1
       Aside from Puente Human Rights Movement, all plaintiffs seek appointment as class
27   representatives.
     2
       The Saguaro jail was recently opened and all inmates at another jail, known as Durango,
28   were transferred to Saguaro.


     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 4 of 21



 1   I.       BACKGROUND
 2            This emergency action seeks to protect incarcerated persons and surrounding
 3   communities from the emerging public health disaster occurring at the Maricopa County
 4   jails as a result of Defendants’ failure to adequately address the spread of COVID-19. The
 5   lives of approximately 4,380 people are at risk because housing conditions and medical
 6   services in the jails do not meet health authorities’ minimum guidelines. As a result,
 7   COVID-19 is now spreading rapidly across the Maricopa County jails, with the number of
 8   confirmed cases reportedly increasing by more than 14,000 percent in one month. The
 9   danger is particularly severe for people who are elderly, disabled or otherwise have certain
10   medical conditions. Given Defendants’ lack of progress in mitigating the disease and the
11   unprecedented danger these exigent circumstances present, immediate class-wide relief is
12   necessary.
13            Every class member faces a substantial and imminent risk of bodily harm as a result
14   of their detention at the Maricopa County jails. All class members share a core common
15   factual issue and a core common legal issue: what measures Defendants are taking at the
16   Maricopa County jails to protect people who are incarcerated there from COVID-19, and
17   whether those actions (and inactions) fall below minimum constitutional and federal
18   disability law standards. Although the proposed classes and subclasses have minor
19   variations in asserted legal theories and requested relief, the legal frameworks under which
20   each claim will be analyzed largely overlap; the classes share every material issue in
21   common. The individually named Plaintiffs ask this Court to appoint them and their counsel
22   to represent the urgent interests of both classes.
23   II.      THE PROPOSED CLASSES
24            Plaintiffs seek certification of two classes, each of which contains a subclass of
25   medically vulnerable incarcerated persons, each of which contains a subclass of disabled
26   incarcerated persons.
27            A.       The Pretrial Class
28            The proposed Pretrial Class consists of individuals who have not been convicted of

                                                   -2-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 5 of 21



 1   the crime for which they are detained—and thus have a presumption of innocence—and
 2   who are awaiting trial while held in the Maricopa County jails. Under the Fourteenth
 3   Amendment, a detained person cannot be punished until there has been “a formal
 4   adjudication of guilt in accordance with due process of law.” Bell v. Wolfish, 441 U.S. 520,
 5   535 n.16 (1979). Thus, the government violates an incarcerated person’s rights if the
 6   conditions of confinement amount to punishment. See Doe v. Kelly, 878 F.3d 710, 720 (9th
 7   Cir. 2017). The Fourteenth Amendment also requires that members of this proposed class
 8   are treated in a manner that is objectively reasonable. Castro v. County of Los Angeles, 833
 9   F.3d 1060, 1071-72 (9th Cir. 2016). The Pretrial Class generally seeks injunctive relief
10   requiring the Maricopa County jails to implement public health and safety measures for all
11   Plaintiffs to ensure adequate social distancing, education, wide-spread testing, and other
12   safety protocols.
13            Within the Pretrial Class, any class members who are medically vulnerable to
14   COVID-19 by virtue of their age or their medical history are at greater risk of contracting
15   COVID-19 and, once contracted, suffering particularly severe injuries or death as a result
16   of the virus. Accordingly, Plaintiffs seek certification of the Pretrial Medically Vulnerable
17   Subclass, which consists of all class members in the Pretrial Class who are “Medically
18   Vulnerable,” meaning they are aged 50 years or older or have medical conditions that place
19   them at heightened risk of severe illness or death from COVID-19, such as (a) lung disease,
20   (b) heart disease, (c) chronic liver or kidney disease (including hepatitis and dialysis
21   patients), (d) diabetes, (e) hypertension, (f) compromised immune systems (such as from
22   cancer, HIV, or autoimmune disease), (g) blood disorders (including sickle cell disease),
23   (h) developmental disability (i) severe obesity, and/or (j) moderate to severe asthma. See
24   Ex. 15 (Cohen Decl.) ¶ 4.3 The Pretrial Medically Vulnerable Subclass seeks the same relief
25   requested by the Pretrial Class, based on the same facts and legal theories, but additionally
26

27   3
      All “Ex.” references are exhibits to the Notice of Filing Exhibits Supporting Plaintiff-
     Petitioners’ Motion For A Temporary Restraining Order and Motion for Class Certification
28   (Docket 8).
                                                 -3-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 6 of 21



 1   seeks: (1) that members of the Pretrial Medically Vulnerable Subclasses who have already
 2   been granted bail but are still incarcerated only because they are unable to afford it be
 3   released immediately; and (2) that a process be put in place to individually review each
 4   remaining member of the Pretrial Medically Vulnerable Subclass to determine who would
 5   be appropriate for release from jail.
 6            Within the Pretrial Medically Vulnerable Subclass, there are many individuals who
 7   have disabilities that substantially limit one or more of their major life activities and, as a
 8   result, are more acutely harmed by Defendants’ failure to provide constitutionally adequate
 9   protection from COVID-19. Hence, Plaintiffs seek certification of a Pretrial Disability
10   Subclass, which includes all current and future pretrial detainees who are people with
11   disabilities as defined under the ADA and Section 504, and whose disabilities put them at
12   increased risk of serious illness or death if they contract COVID-19. As such, the Pretrial
13   Disability Subclass includes all members of the Pretrial Medically Vulnerable Subclass
14   except for those who are deemed Medically Vulnerable based solely on their age or obesity.
15   The Pretrial Disability Subclass seeks the same relief as the Pretrial Medically Vulnerable
16   Subclass, including release for those who have been granted unaffordable bail and a process
17   for individual consideration of release for all others in the subclass, based on the same facts
18   and legal theories, but also asserts, as additional grounds for relief, that Defendants’ conduct
19   violates the ADA and Section 504.
20            B.       The Post-Conviction Class
21            The proposed Post-Conviction Class consists of individuals who have been
22   convicted. Under the Eighth Amendment, prison officials “must provide humane conditions
23   of confinement;” “ensure that inmates receive adequate food, clothing, shelter, and medical
24   care,” and “take reasonable measures to guarantee the safety” of these prisoners. Farmer v.
25   Brennan, 511 U.S. 825, 832 (1994) (internal quotation marks and citations omitted).
26            Like the Pretrial Class, the Post-Conviction Class also includes many class members
27   who are “Medically Vulnerable.” Plaintiffs therefore seek certification of the Post-
28   Conviction Medically Vulnerable Subclass, which consists of all members of the Post-

                                                   -4-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 7 of 21



 1   Conviction Class who are Medically Vulnerable. The Post-Conviction Medically
 2   Vulnerable Subclass seeks the same relief requested by the Post-Conviction Class and
 3   seeks, as additional relief, that a process be put in place to individually review each member
 4   of the Post-Conviction Medically Vulnerable Subclass to determine who would be
 5   appropriate for release from jail.
 6            Within the Post-Conviction Medically Vulnerable Subclass, there are many
 7   individuals who have disabilities that substantially limit one or more of their major life
 8   activities and, as a result, are more acutely harmed by Defendants’ failure to provide
 9   constitutionally adequate protection from COVID-19. Plaintiffs seek certification of the
10   Post-Conviction Disability Subclass, which includes all current and future post-conviction
11   incarcerated persons who have disabilities as defined under the ADA and Section 504, and
12   whose disabilities put them at increased risk of serious illness or death if they contract
13   COVID-19. As such, the Post-Conviction Disability Subclass includes all members of the
14   Post-Conviction Medically Vulnerable Subclass except for those who are deemed
15   Medically Vulnerable based solely on their age or obesity. The Post-Conviction Disability
16   Subclass seeks the same relief as the Post-Conviction Medically Vulnerable Subclass, based
17   on the same facts and legal theories, but also asserts, as additional grounds for relief, that
18   Defendants’ conduct violates the ADA and Section 504.
19   III.     THE PROPOSED CLASS REPRESENTATIVES
20            Plaintiffs seek the appointment of nine individuals as class representatives. Each of
21   them is currently incarcerated in one of the Maricopa County jails. Combined, the
22   individually-named Plaintiffs include representatives from each of the five jails and
23   representatives for each of the proposed classes and subclasses.
24            Jason Fenty – Towers Jail
25            (Pretrial Class, Pretrial Medically Vulnerable Subclass, and Pretrial Disability
26   Subclass)
27            Mr. Fenty is a 48-years-old and is currently incarcerated at the Towers Jail, where
28   he is awaiting trial. He is a member of the Pretrial Class. He has stage 2 hypertension,

                                                   -5-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 8 of 21



 1   adjustment disorder with anxiety, PTSD, and chest pain, which places him within the
 2   Pretrial Medically Vulnerable Subclass and the Pretrial Disability Subclass. He has
 3   personally observed and experienced the unconstitutional conditions at Towers, created as
 4   a result of policies and procedures in effect in all Maricopa County jails that are woefully
 5   inadequate to protect him and his fellow class members from the risks created by COVID-
 6   19.
 7            Brian Stepter – Lower Buckeye Jail
 8            (Pretrial Class, Pretrial Medically Vulnerable Subclass, and Pretrial Disability
 9   Subclass)
10            Mr. Stepter is a 61-years-old; he is currently incarcerated at the Lower Buckeye Jail,
11   where he is awaiting trial. He is a member of the Pretrial Class. Additionally, he has chronic
12   respiratory problems that result in difficulty breathing, requires oxygen treatments to clear
13   his lungs, and also has high blood pressure. He is thus within the Pretrial Medically
14   Vulnerable Subclass and the Pretrial Disability Subclass. He has personally observed and
15   experienced the unconstitutional conditions at Lower Buckeye, created as a result of
16   policies and procedures in effect in all Maricopa County jails that are woefully inadequate
17   to protect him and his fellow class members from the risks created by COVID-19.
18            Douglas Crough – Lower Buckeye Jail
19            (Pretrial Class, Pretrial Medically Vulnerable Subclass, and Pretrial Disability
20   Subclass)
21            Mr. Crough is a 55-years-old; he is currently incarcerated at the Lower Buckeye Jail,
22   where he is awaiting trial. He is a member of the Pretrial Class. Mr. Crough has a heart
23   condition, chronic obstructive pulmonary disease (COPD), hepatitis, and chest pain caused
24   by stable angina, which places him within the Pretrial Medically Vulnerable Subclass and
25   the Pretrial Disability Subclass. He has personally observed and experienced the
26   unconstitutional conditions at Lower Buckeye, created as a result of policies and procedures
27   in effect in all Maricopa County jails that are woefully inadequate to protect him and his
28   fellow class members from the risks created by COVID-19.

                                                   -6-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 9 of 21



 1            Edward Reason – Saguaro Jail
 2            (Post-Conviction Class, Post-Conviction Medically Vulnerable Subclass, and Post-
 3   Conviction Disability Subclass)
 4            Mr. Reason is a 62-years-old; he is currently serving a 60-day sentence at the
 5   Saguaro Jail. As such, he is a member of the Post-Conviction Class. Additionally, he has a
 6   respiratory condition known to heighten the danger posed by a COVID-19 infection,
 7   especially given his advanced age, which places him within the Post-Conviction Medically
 8   Vulnerable Subclass and the Post-Conviction Disability Subclass. He has personally
 9   observed and experienced the unconstitutional conditions at Saguaro (and Durango, where
10   he was previously housed), created as a result of policies and procedures in effect in all
11   Maricopa County jails that are woefully inadequate to protect him and his fellow class
12   members from the risks created by COVID-19.
13            Jesus Tequida – Lower Buckeye Jail
14            (Post-Conviction Class, Post-Conviction Medically Vulnerable Subclass, and Post-
15   Conviction Disability Subclass)
16            Mr. Tequida is a 64-year-old man currently incarcerated at the Lower Buckeye Jail,
17   where he is awaiting sentencing. He is a member of the Post-Conviction Class. Mr. Tequida
18   has serious health issues including, among other things, high blood pressure, kidney failure,
19   cardiomyopathy, cardiomegaly, heart failure, hepatitis, as well as liver and prostate
20   problems, which places him within the Post-Conviction Medically Vulnerable Subclass and
21   the Post-Conviction Disability Subclass. He has personally observed and experienced the
22   unconstitutional conditions at Lower Buckeye, created as a result of policies and procedures
23   in effect in all Maricopa County jails that are woefully inadequate to protect him and his
24   fellow class members from the risks created by COVID-19.
25            Ramon Avenenti – Lower Buckeye Jail
26            (Post-Conviction Class)
27            Mr. Avenenti is a 42-year-old man who is currently incarcerated at the Lower
28   Buckeye Jail, where he is awaiting sentencing following a plea bargain in February 2020.

                                                 -7-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 10 of 21



 1   As such, he is a member of the Post-Conviction Class. He has personally observed and
 2   experienced the unacceptable conditions at Lower Buckeye, created as a result of policies
 3   and procedures in effect in all Maricopa County jails that are woefully inadequate to protect
 4   him and his fellow class members from the risks created by COVID-19.
 5            Anthony Scroggins – 4th Avenue Jail
 6            (Pretrial Class, Pretrial Medically Vulnerable Subclass, and Pretrial Disability
 7   Subclass)
 8            Mr. Scroggins is a 44-years-old; he is currently incarcerated at the 4th Avenue Jail,
 9   where he is awaiting trial. As such, he is a member of the Pretrial Class. Additionally, he
10   has been diagnosed with asthma, which increases his vulnerability to COVID-19. He also
11   has allergies, neuropathy, gout, and schizophrenia. Accordingly, he is a member of the
12   Pretrial Medically Vulnerable Subclass and the Pretrial Disability Subclass. He has
13   personally observed and experienced the unacceptable conditions at 4th Avenue, created as
14   a result of policies and procedures in effect in all Maricopa County jails that are woefully
15   inadequate to protect him and his fellow class members from the risks created by COVID-
16   19.
17            Dale Perez – Towers Jail
18            (Pretrial Class)
19            Mr. Perez is a 36-years-old; he is currently incarcerated at the Towers Jail, where he
20   is awaiting trial. He is a member of the Pretrial Class. He has personally observed and
21   experienced the unconstitutional conditions at 4th Avenue, created as a result of policies
22   and procedures in effect in all Maricopa County jails that are woefully inadequate to protect
23   him and his fellow class members from the risks created by COVID-19.
24            Tamara Ochoa – Estrella Jail
25            (Pretrial Class)
26            Ms. Ochoa is a 27-years-old; she is currently incarcerated at the Estrella Jail, where
27   she is awaiting trial. She is a member of the Pretrial Class. She has personally observed and
28   experienced the unconstitutional conditions at 4th Avenue, created as a result of policies

                                                   -8-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 11 of 21



 1   and procedures in effect in all Maricopa County jails that are woefully inadequate to protect
 2   her and her fellow class members from the risks created by COVID-19
 3            Combined, six of the individually named Plaintiffs are members of the Pretrial Class
 4   (Mr. Fenty, Mr. Stepter, Mr. Crough, Mr. Scroggins, Mr. Perez, Ms. Ochoa), four are
 5   members of the Pretrial Medically Vulnerable Subclass (Mr. Fenty, Mr. Stepter,
 6   Mr. Crough, Mr. Scroggins), four are members of the Pretrial Disability Subclass
 7   (Mr. Fenty, Mr. Stepter, Mr. Crough, Mr. Scroggins), three are members of the Post-
 8   Conviction Class (Mr. Reason, Mr. Tequida, Mr. Avenenti), two are members of the Post-
 9   Conviction Medically Vulnerable Subclass (Mr. Reason, Mr. Tequida), and two are
10   members of the Post-Conviction Disability Subclass (Mr. Reason, Mr. Tequida).
11   Additionally, one of the individually named Plaintiffs resides at the 4th Avenue jail
12   (Mr. Scroggins), one resides at the Saguaro jail (Mr. Reason), one resides at the Estrella jail
13   (Ms. Ochoa), three reside at the Lower Buckeye jail (Mr. Stepter, Mr. Crough,
14   Mr. Tequida), and two reside at the Towers jail (Mr. Fenty, Mr. Perez).
15   IV.      LEGAL ARGUMENT
16            “Under Rule 23(a), a party seeking certification of a class or subclass must satisfy
17   four requirements: (1) numerosity; (2) commonality; (3) typicality; and (4) adequacy of
18   representation.” Parsons v. Ryan, 754 F.3d 657, 674 (9th Cir. 2014). The party’s “proposed
19   class or subclass must also satisfy the requirements of one of the sub-sections of Rule 23(b),
20   which defines three different types of classes.” Id. (internal quotation marks and citation
21   omitted). Rule 23(b)(2) requires that “the party opposing the class has acted or refused to
22   act on grounds that apply generally to the class, so that final injunctive relief or
23   corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ.
24   P. 23(b)(2). A party “whose suit meets the specified criteria” of Rule 23(a) and Rule 23(b)
25   has a “categorical” right “to pursue his claim as a class action.” Shady Grove Orthopedic
26   Assocs., P.A. v. Allstate Ins., Co., 559 U.S. 393, 398 (2010). Moreover, when a plaintiff
27   makes a preliminary showing that Rule 23 has been satisfied and seeks preliminary
28   injunctive relief, the Court may also provisionally certify a class for the purpose of granting

                                                  -9-
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 12 of 21



 1   that relief. See, e.g., Meyer v. Portfolio Recovery Associates, LLC, 707 F.3d 1036, 1042-43
 2   (9th Cir. 2012).
 3            Because class certification is a procedural device that is appropriate whenever the
 4   prerequisites set forth in Rules 23(a) and 23(b) are met, the Court’s review when
 5   considering a motion for class certification is limited only to whether those prerequisites
 6   are satisfied. No determination of whether the underlying claims are meritorious is
 7   necessary or appropriate at this time. Eisen v. Carlisle and Jacquelin, 417 U.S. 156, 178
 8   (1974).
 9            A.       The Proposed Classes Satisfy Rule 23(a)(1)-(4)
10                     1.       The Proposed Classes Are Sufficiently Numerous.
11            Each of Plaintiffs’ proposed classes—which together contain thousands of
12   individuals, and which seek only class-wide injunctive relief—satisfies numerosity.
13   Numerosity requires that “the class is so numerous that joinder of all members is
14   impracticable.” Fed. R. Civ. P. 23(a)(1). To be impracticable, joinder must be difficult or
15   inconvenient but need not be impossible. See Harris v. Palm Springs Alpine Estates, Inc.,
16   329 F.2d 909, 913-14 (9th Cir. 1964). “In addition to class size, courts consider other indicia
17   of impracticability, such as . . . the size of individual claims, the financial resources of class
18   members, and the ability of claimants to institute individual suits.” Torres v. Goddard, 314
19   F.R.D. 644, 654 (D. Ariz. 2010) (citation omitted). Where, as here, the relief sought is “only
20   injunctive or declaratory,” the numerosity requirement is somewhat relaxed. See Sueoka v.
21   United States, 101 F. App’x 649, 653 (9th Cir. 2004).
22            Generally, courts find numerosity “when a class includes at least 40 members.”
23   Rannis v. Recchia, 380 F. App’x 646, 651 (9th Cir. 2010). Where the exact number of class
24   members is unknown, the court may find that numerosity is met if “general knowledge and
25   common sense indicate that joinder would be impracticable.” Knapper v. Cox Commc’ns,
26   Inc., 329 F.R.D. 238, 241 (D. Ariz. 2019). Here, the exact numbers and identities of
27   members in each class and subclass are unknown because this information is exclusively
28   within Defendants’ control, and it “is precisely in situations such as this that joinder of

                                                    - 10 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 13 of 21



 1   plaintiffs is impracticable because it is difficult to identify the proposed class members.”
 2   Franco-Gonzales v. Napolitano, 2011 WL 11705815, at *8 (C.D. Cal. Nov. 21, 2011).
 3   However, common sense dictates that each class and subclass almost certainly include at
 4   least 40 members since we know, by Defendants’ own reporting, that there are roughly
 5   4,500 individuals currently within the jail. There are at least 300 incarcerated people who
 6   are medically vulnerable based solely on their age. See Complaint ¶ 33. Further, at least one
 7   study conducted by the Department of Justice found that “half of state and federal prisoners
 8   and local jail inmates reported having a chronic condition,”4 suggesting that there may be
 9   thousands of medically vulnerable and disabled persons within the classes. Indeed, the CDC
10   has recognized that “incarcerated/detained populations have higher prevalence of infectious
11   and chronic diseases and are in poorer health than the general population, even at younger
12   ages.”5
13            Finally, other factors make joinder impracticable. First, joinder takes time, and delay
14   here will increase serious harms and even deaths. According to the government’s own data,
15   COVID-19 is spreading exponentially across the Maricopa County jails, increasing more
16   than 14,000 percent in the past month. Second, communicating with people incarcerated in
17   the Maricopa County jails is exceptionally difficult since it must be done by scheduled and
18   time-limited video-conference sessions. Third, both classes are inherently transitory and
19   include unidentifiable future members who will be but are not yet residents of the Maricopa
20   County jails.6 See Chief Goes Out v. Missoula Cty., 2013 WL 139938, at *2 (D. Mont. Jan.
21   10, 2013) (finding numerosity met because the “fluid composition of a prison population is
22   particularly well-suited for class status, because, although the identity of the individuals
23

24   4
       https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
     5
       CTRS. FOR DISEASE CONTROL & PREVENTION, CS 316182-A, INTERIM GUIDANCE ON
25   MANAGEMENT OF CORONAVIRUS DISEASE 2019 (COVID-19) IN CORRECTIONAL AND
     DETENTION FACILITIES (Mar. 27, 2020), https://cutt.ly/EyMHwLV
26   6
       Moreover, the inclusion of future members in the class is a factor in favor of certification
     as it weighs in favor of numerosity. See, e.g., Parsons, 754 F.3d at 672 (affirming class
27   certification of class of “[a]ll prisoners who are now, or will in the future be, subjected to
     the medical, mental health, and dental care policies and practices of the [Ariz. Dep’t of
28   Corrections]”).
                                                   - 11 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 14 of 21



 1   involved may change, the nature of the wrong and the basic parameters of the group affected
 2   remain constant”) (quotations and citation omitted). Fourth, all class members are
 3   incarcerated, and many are indigent, rendering their ability to seek counsel and file
 4   individual actions limited at best. Fraihat, 2020 WL 1932570, at *17 (finding numerosity
 5   for detained population because of “the turmoil, expense, and difficulty caused by a
 6   piecemeal approach”). This is especially true for those people in the Medically Vulnerable
 7   subclasses, whose age and/or medical conditions may make organizing legal action
 8   particularly difficult. For most if not all members of the classes, being forced to litigate their
 9   claims on an individual basis would, in effect, mean that the ongoing violation of their
10   constitutional rights would remain unheard and unaddressed—potentially until it is too late.
11                     2.       The Proposed Classes Satisfy Commonality.
12            Commonality requires plaintiffs to show that “there are questions of law or fact
13   common to the class.” Fed. R. Civ. P. 23(a)(2). “A clear line of precedent . . . firmly
14   establishes that when inmates provide sufficient evidence of systemic and centralized
15   policies or practices in a prison system that allegedly expose all inmates in that system to a
16   substantial risk of serious future harm, Rule 23(a)(2) is satisfied.” Parsons, 754 F.3d at 684.
17   Federal courts routinely find that commonality exists for classes of people who allege
18   system-wide failures in large state institutional agencies. Ortega-Melendres v. Arpaio, 836
19   F. Supp. 2d 959, 989 (D. Ariz. 2011) (“In a civil rights suit, ‘commonality is satisfied where
20   the lawsuit challenges a system-wide practice or policy that affects all of the putative class
21   members.’”). Commonality requires plaintiffs to assert claims that “depend upon a common
22   contention . . . capable of classwide resolution—which means that determination of its truth
23   or falsity will resolve an issue that is central to the validity of each one of the claims in one
24   stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011) (“Dukes”). Under the
25   Dukes standard, “numerous courts have concluded that the commonality requirement can
26   be satisfied by proof of the existence of systemic policies and practices that allegedly expose
27   inmates to a substantial risk of harm.” Parsons, 754 F.3d at 681 (collecting cases); see also
28   Unknown Parties v. Johnson, 163 F. Supp. 3d 630, 635 (D. Ariz. 2016) (“In the civil rights

                                                    - 12 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 15 of 21



 1   context, commonality is satisfied ‘where the lawsuit challenges a system-wide practice or
 2   policy that affects all of the putative class members.’”) (quoting Armstrong v. Davis, 275
 3   F.3d 849, 868 (9th Cir. 2001)).
 4            Moreover, commonality “does not . . . mean that every question of law or fact must
 5   be common to the class.” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir.
 6   2013). To the contrary, “even a single common question” may satisfy Rule 23(a)(2).
 7   Parsons, 754 F.3d at 675. “The existence of shared legal issues with divergent factual
 8   predicates is sufficient [to satisfy commonality], as is a common core of salient facts
 9   coupled with disparate legal remedies within the class.” Staton v. Boeing Co., 327 F.3d 938,
10   953 (9th Cir. 2003) (quoting omitted).
11            Here, all members of the proposed Pretrial and Post-Conviction Classes share a
12   common set of facts: all are confined at the Maricopa County jails and are therefore subject
13   to the same policies, procedures, and practices that are part and parcel of Defendants’
14   woefully inadequate response to COVID-19. All have been directed by the CDC and other
15   health authorities to abide by certain social distancing practices for their own safety, as well
16   as the safety of others, and their common inability to comply with those guidelines is the
17   direct result of the common conditions of confinement provided by the Defendants. All are
18   subject to the same conditions that actively promote, rather than ameliorate, the spread of
19   COVID-19. See Unknown Parties, 163 F. Supp. 3d at 640 (holding that “claims involving
20   overall conditions that affect the rights of all putative class members are sufficient to satisfy
21   commonality” and that whether “such conditions result from Defendants’ stated policies or
22   from their alleged failure to create or adhere to those policies does not change the
23   commonality analysis”); cf. Parsons, 754 F.3d at 678 (finding commonality where “all
24   members of the putative class and subclass have in common . . . their alleged exposure, as
25   a result of specified statewide ADC policies and practices . . , to a substantial risk of serious
26   future harm to which the defendants are allegedly deliberately indifferent”).7
27
     7
         Although there may be minor differences in the conditions at each of the Maricopa County
28

                                                  - 13 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 16 of 21



 1             Additionally, each of the proposed classes present common questions of law.
 2   Specifically, each class and subclass asks whether the Defendants’ policies subject the class
 3   members to a heightened risk of serious illness and death in violation of their Fourteenth
 4   Amendment due process rights and/or Eighth Amendment rights against cruel and unusual
 5   punishment. The Pretrial Disability Subclass and the Post-Conviction Disability subclasses
 6   also share common questions of law regarding whether Defendants’ conduct violates the
 7   ADA and/or Section 504. Each class and subclass further asks what relief is necessary to
 8   mitigate the risks posed by their confinement in the Maricopa County jails.
 9             In another COVID-19 case, the court, in Ahlman v. Barnes, 2020 WL 2754938 (C.D.
10   Cal. May 26, 2020), provisionally certified classes and subclasses of pre-trial and post-
11   conviction detainees in the wake of COVID-19. The Court found, because “Plaintiffs
12   challenge Defendants’ institution-wide response and seek institution-wide injunctive relief
13   . . . the relevant questions such as deliberate indifference will be decided on a class-wide,
14   rather than individual, basis.” Id. at *7.
15             Courts in the circuit have also provisionally certified classes of persons in
16   immigration detention who assert constitutional challenges similar to those here. See
17   Hernandez Roman v. Wolf, No. 20-00768 TJH (PVCx) (C.D. Cal. Apr. 23, 2020), ECF No.
18   52. Similarly, in Fraihat, the court observed: “Despite Plaintiffs’ admitted differences, each
19   putative class member finds herself in similar situation.” 2020 WL 1932570, at *18.
20   Whether Defendants’ inadequate policies in response to COVID-19 violate Plaintiffs’
21   constitutional rights depends upon the existence of “a common contention . . . capable of
22   class-wide resolution,” for which the “determination of its truth or falsity will resolve an
23   issue that is central to the validity of each one of the claims in one stroke.” Dukes, 564 U.S.
24   at 350.
25

26   jails, they each remain subject to the same inadequate policies and procedures enacted and
     enforced by the Defendants. The question of whether those policies and procedures violate
27   the class members’ constitutional rights is more than sufficient to satisfy Rule 23’s
     requirement of a single common question of fact. Further, the Individual Plaintiffs include
28   representatives from each of the five Maricopa County jails. See infra.
                                                  - 14 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 17 of 21



 1                     3.       The Individual Plaintiffs’ Claims Are Typical Of The Claims Of The
                                Classes And Subclasses
 2

 3            Typicality exists if “the claims or defenses of the representative parties are typical

 4   of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). The “requirement is

 5   permissive and requires only that the representative’s claims are reasonably co-extensive

 6   with those of absent class members; they need not be substantially identical.” Rodriguez v.

 7   Hayes, 591 F.3d 1105, 1124 (9th Cir. 2010) (internal quotation marks and citation omitted).

 8   “The test of typicality is ‘whether other members [of the class] have the same or similar

 9   injury, whether the action is based on conduct which is not unique to the named plaintiffs,

10   and whether other class members have been injured by the same course of conduct.’”

11   Parsons, 754 F.3d at 685. Typicality is “satisfied when each class member’s claim arises

12   from the same course of events, and each class member makes similar legal arguments to

13   prove the defendant’s liability.” Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001)

14   (citation omitted). Variations among individual plaintiffs’ circumstances, or the extent of

15   their injuries, will not defeat typicality as long as the named plaintiffs’ injuries arise “from

16   the same event or practice or course of conduct that [gives] rise to the claims of other class

17   members,” and the named plaintiffs’ claims are “based on the same legal theory” as the

18   class’s claims. Ramirez v. TransUnion LLC, 951 F.3d 1008, 1033 (9th Cir. 2020)

19   (quotations and citations omitted).

20            Each of the individually named Plaintiffs asserts substantively identical claims that

21   arise from the same failure by Defendants to adequately implement social distancing and

22   other appropriate health and safety measures in the Maricopa County jails in response to

23   COVID-19. The individually named Plaintiffs are subject to similar conditions of

24   confinement that present a significant yet avoidable risk of serious illness and death from

25   contracting COVID-19. See Unknown Parties, 163 F. Supp. 3d at 641 (finding typicality

26   because Plaintiffs “experienced the same overall conditions of confinement”); see also

27   Ahlman, 2020 WL 2754938, at *8 (finding typicality in a COVID-19 case). Each of the

28   individually named Plaintiffs asserts claims that are typical of those asserted by the other

                                                    - 15 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 18 of 21



 1   members of the classes and subclasses that each individually named Plaintiff seeks to
 2   represent.
 3                     4.       The Individually Named Plaintiffs Are Adequate Class Representatives
                                and Have Retained Adequate Class Counsel.
 4

 5            Adequacy is satisfied when “the representative parties will fairly and adequately
 6   protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Whether the class
 7   representatives satisfy the adequacy requirement depends on ‘the qualifications of counsel
 8   for the representatives, an absence of antagonism, a sharing of interests between
 9   representatives and absentees, and the unlikelihood that the suit is collusive.’” Walters v.
10   Reno, 145 F.3d 1032, 1046 (9th Cir. 1998). The adequacy requirement “tend[s] to merge
11   with the commonality and typicality criteria of Rule 23(a).” Amchem Prods., Inc. v.
12   Windsor, 521 U.S. 591, 626 n.20 (1997) (alteration in original) (citation and quotation
13   marks omitted). The adequacy requirement is met here because Plaintiffs and their counsel
14   will adequately represent the interests of both classes, which are aligned and intertwined.
15            Class counsel are “qualified” when they can establish their experience in previous
16   class actions and cases involving the same area of law. Lynch v. Rank, 604 F. Supp. 30, 37
17   (N.D. Cal. 1984), aff’d, 747 F.2d 528 (9th Cir. 1984). Here, class counsel are attorneys from
18   the American Civil Liberties Union Foundation (“ACLU”), the ACLU of Arizona, Dechert
19   LLP, and Stinson LLP, who, individually and collectively, have extensive relevant
20   experience to litigate this matter to completion. See Ex. 24 (Akselrod Decl.); Ex. 25 (Lopez
21   Decl.); Ex. 26 (Ross Lahlou Decl.); Ex. 27 (Wulkan Decl.). These attorneys have
22   participated as class counsel, or have extensive subject-matter expertise, in numerous civil-
23   rights related cases before this Court and others, including in other cases related to COVID-
24   19 in the detention context. Counsel know of no conflicts among the proposed class
25   members or between counsel and the proposed class members, and counsel will vigorously
26   represent the proposed classes.
27            The individually named Plaintiffs have the requisite personal interest in the outcome
28   of this case, which they share will all class members, and they will fairly and adequately

                                                     - 16 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 19 of 21



 1   protect the interests of the proposed classes.
 2            B.       The Proposed Classes Satisfy Rule 23(b)(2).
 3            “Rule 23(b)(2) permits class actions for declaratory or injunctive relief where ‘the
 4   party opposing the class has acted or refused to act on grounds generally applicable to the
 5   class.’” Amchem, 521 U.S. at 614. There can be no reasonable dispute that the instant action
 6   falls squarely within Rule 23(b)(2). That is because “the primary role of this provision has
 7   always been the certification of civil rights class actions.” Parsons, 754 F.3d at 686 (citation
 8   omitted). Courts “have repeatedly invoked” Rule 23(b)(2) “to certify classes of inmates
 9   seeking declaratory and injunctive relief for alleged widespread Eighth Amendment
10   violations in prison systems.” Parsons, 754 F.3d at 686.
11            In the Ninth Circuit, “it is sufficient to meet” Rule 23(b)(2)’s requirements when
12   “class members complain of a pattern or practice that is generally applicable to the class as
13   a whole.” Rodriguez, 591 F.3d at 1125-26. That inquiry is easily satisfied here. First,
14   Defendants are acting on grounds that are generally applicable to the proposed classes
15   because Defendants have subjected all proposed class members to the same unconstitutional
16   policies or practices that expose Plaintiffs to an unreasonable risk of serious harm. Second,
17   the injunctive relief requested by Plaintiffs is appropriate for each class as a whole. Each
18   class requests uniform relief in the form of certain declarations and an injunction. In order
19   to comply with the requested injunction, Defendants would have to implement facility-wide
20   changes applicable to, and for the benefit of, all class members. Thus, Rule 23(b)(2) is
21   satisfied.8
22   V.       CONCLUSION
23            Plaintiffs proposed classes and subclasses should be certified.
24

25

26
     8
      Alternatively, Plaintiffs’ proposed classes satisfy Rule 23(b)(1) because requiring
27   hundreds of individual class members to prosecute separate actions on the same claims
     would create a significant risk of inconsistent or varying adjudications that would establish
28   incompatible standards of conduct for Defendants.
                                                  - 17 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 20 of 21



 1

 2            RESPECTFULLY SUBMITED, this 29th day of June, 2020.
 3                                          STINSON LLP
 4                                         /s/ Larry Wulkan
                                           Larry J. Wulkan (021404)
 5                                         STINSON LLP
                                           Firm Identification Number 00462400
 6                                         1850 North Central Avenue, Suite 2100
                                           Phoenix, Arizona 85004-4584
 7                                         Telephone: (602) 279-1600
                                           Fax: (602) 240-6925
 8                                         Email: larry.wulkan@stinson.com
 9                                          ETHAN J. SANDERS* (MO 71151)
                                            (ethan.sanders@stinson.com)
10                                          STINSON LLP
                                            1201 Walnut Street, Suite 2900
11                                          Kansas City, MO 64106
                                            Telephone: (816) 691-2628
12
                                            SHARI ROSS LAHLOU* (DC SBN 476630)
13                                          (shari.lahlou@dechert.com)
                                            DECHERT LLP
14                                          1900 K Street, N.W.
                                            Washington, DC 20006 - 1110
15                                          Telephone: (202) 261-3300
16                                          BRIAN RAPHEL* (NY SBN 5592308)
                                            (brian.raphel@dechert.com)
17                                          PAT ANDRIOLA* (NY SBN 5406327)
                                            (pat.andriola@dechert.com)
18                                          TIMOTHY LY* (NY SBN 5478540)
                                            (timothy.ly@dechert.com)
19                                          DECHERT LLP
                                            Three Bryant Park, 1095 Avenue of the
20                                          Americas
                                            New York, NY 10036
21                                          Telephone: (212) 698-3500
22                                          BENJAMIN M. SADUN* (CA SBN 287533)
                                            (benjamin.sadun@dechert.com)
23                                          ALLISON OZUROVICH* (CA SBN 312797)
                                            (allie.ozurovich@dechert.com)
24
                                            DECHERT LLP
25                                          633 West 5th Street, Suite 4900
                                            Los Angeles, CA 90071
26                                          Telephone: (213) 808-5700
27                                          JARED G. KEENAN (SBN 027068)
                                            (jkeenan@acluaz.org)
28                                          CASEY ARELLANO (SBN 031242)

                                            - 18 -
     CORE/3502877.0004/160201059.2
     Case 2:20-cv-01192-SPL-JZB Document 11 Filed 06/29/20 Page 21 of 21



 1                                              (carellano@acluaz.org)
                                                VICTORIA LOPEZ** (SBN 330042)
 2                                              (vlopez@acluaz.org)
                                                ACLU FOUNDATION OF ARIZONA
 3                                              P.O. Box 17148
                                                Phoenix, AZ 85011
 4                                              Telephone: (602) 650-1854
 5                                              OLGA AKSELROD (Admitted Pro Hac Vice)
                                                (oakselrod@aclu.org)
 6                                              ERIC BALABAN (Admitted Pro Hac Vice)
                                                (ebalaban@aclu.org)
 7                                              ZOE BRENNAN-KROHN (Admitted Pro Hac
                                                Vice) (ZBrennan-Krohn@aclu.org)
 8                                              HUGH HANDEYSIDE (Admitted Pro Hac
                                                Vice) (hhandeyside@aclu.org)
 9                                              CLARA SPERA (Admitted Pro Hac Vice)
                                                (cspera@aclu.org)
10                                              SOMIL TRIVEDI* (NY SBN 4834495)
                                                (strivedi@aclu.org)
11                                              AMERICAN CIVIL LIBERTIES UNION
                                                FOUNDATION
12                                              125 Broad Street, 18th Floor
                                                New York, NY 10014
13                                              Telephone: (212) 549-2569
14                                              915 15th St. NW, 7th Floor
                                                Washington, DC 20005
15                                              Telephone: (202) 393-4930
16                                              39 Drumm Street
                                                San Francisco CA 94111
17                                              Telephone: (415) 343-0769
18                                              *Application for pro hac vice forthcoming
                                                **Admitted pursuant to Ariz. Sup. Ct. R. 38(f)
19
20

21
                                     CERTIFICATE OF SERVICE
22

23            I hereby certificate that on June 29, 2020, I caused the foregoing document to be
24   filed electronically with the Clerk of the Court through ECF, and served the counsel of
25   record via the Court’s CM/ECF System:
26
                                                /s/      Kathleen Kaupke
27

28

                                                - 19 -
     CORE/3502877.0004/160201059.2
